 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoppus Engineering CorporationandInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers,AFL-CIO,Petitioner.Case I-RC-10388June 30, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAPursuant to a Stipulation for Certification uponConsent Election approved on February 4, 1969, anelection by secret ballot was conducted on March 6,1969, under the direction and supervision of theRegionalDirectorforRegion 1, among theemployees in the stipulated unit described below. Atthe conclusion of the election, the Regional Directorserved upon the parties a tally of ballots whichshowed that, of approximately 110 eligible voters,104 ballots were cast of which 50 were for, and 41against,thePetitioner.Thirteenballotswerechallenged and one ballot was found to be void. Thechallenged ballots are sufficient in number to affectthe results of the election.The Employer filedtimely objections.In accordance with the National Labor RelationsBoard'sRulesandRegulations,Series8,asamended, theRegionalDirectorconductedaninvestigationof the challenged ballots and theobjections and, on April 15, 1969, issued and dulyserved upon the parties his consolidated report onchallengedballotsand objections, in which herecommended that the objections be overruled; that11 challenges be overruled and 2 be sustained; andthat a revised tally of ballots and the appropriatecertification be issued. The Employer and the Unionfiled timely exceptions to the Regional Director'sreport and briefs in support thereof. The Employeradditionally filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Inaccordancewith the stipulation of theparties we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time production andmaintenanceemployeesemployedbytheEmployer at its Worcester, Massachusetts, plant,includingleadmen, truckdrivers, testers, trafficcoordinator,snaggers,andexpeditors,butexcluding all office clerical employees,engineerdraftsmen,engineeringclerical employees, casualemployees,seasonalemployees,professionalemployees, technical employees,salesmen,guards,factorymanager,foremenandallothersupervisors as defined in the Act.5.TheBoard has considered the RegionalDirector's report and the exceptions of the parties,and hereby finds that the Petitioner's exceptions totheRegionalDirector's recommendation that thechallengesto the ballots of William E. Marsh,Rudolf O. Werme,InezLindberg, Clare L. LaPrise,and PhyllisM. Adomaitis be overruled, and theEmployer's exceptions to the Regional Director'srecommendation that the challenge to the ballot ofJoseph F. Kaczyk be sustained and Employer'sobjection 1 be overruled,raise no issuesof fact orlawwhichrequirereversaloftheRegionalDirector's recommendations.'TheRegionalDirector,relyingonTauntonSupply Corp.,137NLRB 221, recommended thatthe challenge to the ballot, of employee Carl E.Carlson be sustained on the ground that Carlson,although a regular part-time employee, limited hiswork time andearningssoas to qualify formaximumsocial security benefits. The Employerexcepted to this recommendation. For the reasonsgiven inHoliday Inns of America, Inc.,176 NLRBNo. 124, in which the Board reconsidered andrevised its policy concerning the voting eligibility ofsocialsecurityannuitantsas set forthinTauntonSupply, supra,we shall direct that the ballot of CarlE.Carlson be opened and counted by theRegionalDirector.'Accordingly,as wehave overruled the Employer'sobjectionsand the challenges to the ballots ofemployees Carl E. Carlson,WilliamE.Marsh,Rudolph O. Werme, Arthur Anderson, Matthew J.Coes,FrancisBaldino,PaulPalumbo,TedVartanian,InezLindberg,Walter Babineau, ClareL.LaPrise, and PhyllisM. Adomaitis, we shalldirect thattheRegionalDirector open and countthese ballotsand issuea revised tally of ballots andthe appropriate certification.ORDERIt is hereby ordered that the challenges to theballotsofCarlE.Carlson,WilliamE.Marsh,'In the absence of exception thereto,we adopt,pro forma,the RegionalDirector's recommendations that the challenges to the ballots of employeesArthur Anderson,Matthew J.Coes,Francis Baldino,Paul Palumbo, TedVartantan, and Walter Babineau and objection 2 be overruled'Member Jenkins would not count Carlson's ballot. See his dissent inHoliday Innsof America, Inc,176 NLRB No. 124177 NLRB No. 41 COPPUS ENGINEERING CORPORATION537Rudolph O.Werme,Arthur Anderson,Matthew J.Coes,FrancisBaldino,PaulPalumbo,TedVartanian,Inez Lindberg,Walter Babineau, ClareL.LaPrise,and PhyllisM. Adomaitis be, andhereby are,overruled and that the objections be, andhereby are,overruled.IT IS FURTHER ORDERED that as part of theinvestigation to ascertain representatives for thepurposesofcollectivebargainingamong theemployees of Coppus Engineering Corporation at itsWorcester,Massachusetts,plant in an appropriateand stipulated unit, theRegionalDirector forRegion I shall, pursuant to the National LaborRelations Board'sRules and Regulations,Series 8,as amended,within 10 days from the date of thisOrder open and count the ballots designated in thefirstparagraphof thisOrder and,thereafter,prepare and cause to be served upon the parties arevised tally of ballots, including therein the countof said challenged ballots.IT IS FURTHER ORDERED thatin the event therevised tally of ballots shows the Petitioner to havereceived amajority of the valid ballots cast theRegionalDirector shall issue a certification ofrepresentative to the Petitioner.IT IS FURTHER ORDERED that should the revisedtallyof ballots show that the Petitioner has notreceived a majority of the valid ballots cast theRegionalDirector shall issue a certification ofresults of election.